Title: The American Peace Commissioners to the Marquis de Lafayette, 25 November 1782
From: Adams, John,Franklin, Benjamin,Jay, John
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


Sir,
[25] November 1782.

We have received the Letter you did us the honor to write on the 25th. Inst.
Our Country has had early and repeated Proofs both of your Readiness and Abilities to do her Service. The Prospect of an inactive Campaign in America, induced us to adopt the Opinion, that you might be more useful here than there, especially in Case the Negotiation for Peace on the Part of France in England, should be committed to your Management; for your Knowledge of our affairs and Attachment to our Interest, might have been very advantageous to us on such an Occasion. But as an Opportunity now offers of your being instrumental in producing a Cooperation, which would probably put a glorious and speedy Termination to the War in America, we for our Part, perfectly approve of your going with Count d’Estaing in the manner proposed.
We have the Honour to be, &c. &c.
